Exhibit 10.3
PACIFIC SUNWEAR OF CALIFORNIA, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
(As Amended and Restated May 30, 2001)
(This Version of the Plan Applies to Deferred Compensation Amounts that are
Grandfathered for
Purposes of Section 409A of the Code)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I TITLE AND DEFINITIONS     2  
 
           
1.1 —
  Title     2  
1.2 —
  Definitions     2  
 
            ARTICLE II PARTICIPATION     7  
 
           
2.1 —
  Participation     7  
 
            ARTICLE III DEFERRAL ELECTIONS     8  
 
           
3.1 —
  Elections to Defer Compensation     8  
3.2 —
  Investment Elections     10  
3.3 —
  Alternative Election Methods     11  
 
            ARTICLE IV ACCOUNTS     12  
 
           
4.1 —
  Deferral Account     12  
4.2 —
  Company Contribution Account     13  
 
            ARTICLE V VESTING     16  
 
           
5.1 —
  Deferral Account     16  
5.2 —
  Company Contribution Account     16  
 
            ARTICLE VI DISTRIBUTIONS     18  
 
           
6.1 —
  Distribution of Deferred Compensation     18  
6.2 —
  Inability to Locate Participant     20  
6.3 —
  Payment by Trust     20  
6.4 —
  Penalty and Hardship Distributions     21  
6.5 —
  Loans     22  
6.6 —
  Distributions on Disability     22  
6.7 —
  Liability for Payment     22  
 
            ARTICLE VII DEATH BENEFITS     23  
 
           
7.1 —
  Death Before Termination of Employment     23  
7.2 —
  Death After Termination of Employment     23  
7.3 —
  Payment of Death Benefits     23  
 
            ARTICLE VIII ARBITRATION     25  
 
           
8.1 —
  Arbitration     25  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
 
            ARTICLE IX ADMINISTRATION     28  
 
           
9.1 —
  Committee     28  
9.2 —
  Committee Action     28  
9.3 —
  Powers and Duties of the Committee     29  
9.4 —
  Construction and Interpretation     30  
9.5 —
  Information     30  
9.6 —
  Compensation, Expenses and Indemnity     30  
9.7 —
  Statements     31  
9.8 —
  Disputes     31  
 
            ARTICLE X MISCELLANEOUS     33  
 
           
10.1 —
  Unsecured General Creditor     33  
10.2 —
  Restriction Against Assignment     33  
10.3 —
  Withholding     34  
10.4 —
  Amendment, Modification, Suspension or Termination     34  
10.5 —
  Governing Law     34  
10.6 —
  Receipt or Release     35  
10.7 —
  Payments on Behalf of Persons Under Incapacity     35  
10.8 —
  Headings, etc. Not Part of Agreement     35  

-ii-



--------------------------------------------------------------------------------



 



PACIFIC SUNWEAR OF CALIFORNIA, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
(As Amended and Restated May 30, 2001)1
     WHEREAS, Pacific Sunwear of California, Inc. (the “Corporation”) maintains
the Pacific Sunwear of California, Inc. Executive Deferred Compensation Plan
(the “Plan”) to provide supplemental retirement income benefits for a select
group of management and highly compensated employees through deferrals of salary
and bonuses and through the Corporation’s contributions;
     WHEREAS, the Plan was established effective as of March 1, 1995; and
     WHEREAS, it is believed that the amendment and restatement of the Plan is
advisable and in the best interests of the Corporation;
     RESOLVED, that the Plan be, and it hereby is, amended and restated in its
entirety this 30th day of May, 2001, as follows:
 

1   This version of the Plan only applies to deferrals of compensation that were
earned and vested prior to January 1, 2005 in accordance with the provisions of
Article V and any other provisions hereof.

1



--------------------------------------------------------------------------------



 



ARTICLE I
TITLE AND DEFINITIONS
1.1 — Title.
     The Plan shall be known as the Pacific Sunwear of California, Inc.
Executive Deferred Compensation Plan.
1.2 — Definitions.
     Whenever the following words and phrases are used in the Plan, with the
first letter capitalized, they shall have the meanings specified below.
     “Account” or “Accounts” shall mean a Participant’s Deferral Account and/or
Company Contribution Account.
     “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No beneficiary designation shall become effective until it
is filed with the Committee. If there is no Beneficiary designation in effect,
or if there is no surviving designated Beneficiary, then the Participant’s
surviving spouse shall be the Beneficiary. If there is no surviving spouse to
receive any benefits payable in accordance with the preceding sentence, the duly
appointed and currently acting personal representative of the participant’s
estate (which shall include either the Participant’s probate estate or living
trust) shall be the Beneficiary. In any case where there is no such personal
representative of the Participant’s estate duly appointed and acting in that
capacity within 90 days after the Participant’s death (or such extended period
as the Committee determines is reasonably necessary to allow such personal
representative to be appointed, but not to exceed 180 days after the
Participant’s death), then

2



--------------------------------------------------------------------------------



 



Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Committee that they are legally entitled
to receive the benefits specified hereunder. In the event any amount is payable
under the Plan to a minor, payment shall not be made to the minor, but instead
be paid (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, or (c) if no parent of that person is then living, to
a custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor.
     “Board of Directors” or “Board” shall mean the Board of Directors of the
Corporation.
     “Bonus” shall mean any cash incentive compensation earned by a Participant
from the Company in addition to the Participant’s Salary. For Plan Years
beginning on or before January 19, 1999, “Bonus” shall be determined after
reduction for salary deferral contributions to any plans qualified under Section
401(k) or 125 of the Code.
     “Change of Control” shall mean:
     (i) Approval by the shareholders of the Corporation of the dissolution or
liquidation of the Corporation;
     (ii) Approval by the shareholders of the Corporation of an agreement to
merge or consolidate, or otherwise reorganize, with or into one or more entities
other than Subsidiaries, as a

3



--------------------------------------------------------------------------------



 



result of which less than 50% of the outstanding voting securities of the
surviving or resulting entity are, or are to be, owned by former shareholders of
the Corporation; or
     (iii) Approval by the shareholders of the Corporation of the sale of
substantially all of the Corporation’s business assets to a person or entity
which is not a Subsidiary.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Committee” shall mean the Committee appointed by the Board to administer
the Plan in accordance with Article IX.
     “Company” shall mean the Corporation and each corporation which is a member
of a controlled group of corporations (within the meaning of Section 414(b) of
the Code) of which the Corporation is a component member.
     “Company Contribution Account” shall mean the bookkeeping account
maintained by the Committee for each Participant that is credited with an amount
equal to the Company Contribution Amount, if any, and earnings or losses
pursuant to Section 4.2.
     “Company Contribution Amount” shall equal the amount described in
Section 4.2.
     “Compensation” shall mean the Salary and Bonus that the Participant is
entitled to for services rendered to the Company.
     “Corporation” shall mean Pacific Sunwear of California, Inc. and any
successor corporation.
     “Deferral Account” shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of the Participant’s Salary that he or she elects to defer, (2) the
portion of the Participant’s Bonus that he or she elects to defer, and
(3) investment gains and losses pursuant to Section 4.1.

4



--------------------------------------------------------------------------------



 



     “Disabled” or “Disability” means a physical or mental state that would
qualify a Participant for disability benefits under the Corporation’s Long Term
Disability Plan, because of medically determinable bodily injury, mental
impairment or disease sustained after the date of such person’s designation as a
Participant, as determined by the Committee. The Committee may rely on the
conclusions reached by any insurance carrier that has issued an insurance policy
to the Company covering the Participant or any physician chosen by or otherwise
acceptable to the Committee.
     “Early Retirement Age” shall mean age 50 with 10 years of service.
     “Effective Date” shall mean March 1, 1995.
     “Eligible Employee” shall mean officers and other highly compensated
employees of the Company at the Vice President level or higher who are selected
by the Committee to participate in the Plan.
     “Employee Savings Plan” shall mean the Pacific Sunwear of California, Inc.
Employee Savings Plan.
     “Fund” or “Funds” shall mean one or more of the investments selected by the
Committee pursuant to Section 3.2.
     “Investment Return” shall mean, for each Fund, an amount equal to the net
investment performance of such Fund for the applicable period, as determined by
the Committee.
     “Normal Retirement Age” shall mean age 55.
     “Participant” shall mean any Eligible Employee who elects to defer
Compensation in accordance with Section 3.1.

5



--------------------------------------------------------------------------------



 



     “Payment Eligibility Date” shall mean the date as soon as administratively
practical following the date a Participant terminates employment, retires after
attaining Early or Normal Retirement Age, or dies.
     “Plan” shall mean the Pacific Sunwear of California, Inc. Executive
Deferred Compensation Plan set forth herein, now in effect, or as amended from
time to time.
     “Plan Year” shall mean the 12 consecutive month period beginning on
January 1, provided, however, that the first Plan Year shall be a short year
beginning on March 1, 1995 and ending on December 31, 1995.
     “Salary” or “Salaries” shall mean the Participant’s base salary earned as
an employee of the Company. For Plan Years beginning on or before January 19,
1999, “Salary” shall be determined after reduction for salary deferral
contributions to any plans qualified under Section 401(k) or 125 of the Code.
     “Subsidiary” shall mean any corporation or other entity a majority or more
of whose outstanding voting stock or voting power is beneficially owned directly
or indirectly by the Corporation.

6



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION
2.1 — Participation.
     An Eligible Employee shall become a Participant in the Plan by electing to
defer a portion of his or her Compensation in accordance with Section 3.1.

7



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRAL ELECTIONS
3.1 — Elections to Defer Compensation.
     (a) Election Period.
     (1) Current Employees. Each current employee who is an Eligible Employee
may elect to defer Compensation by filing with the Committee an election that
conforms to the requirements of this Section 3.1, on a form provided by the
Committee, no later than February 28, 1995. Such election will be effective for
Salary earned during the period between March 1, 1995 and December 31, 1995 and
for the Bonus earned in 1995.
     (2) Other Employees. Each other employee who becomes an Eligible Employee
after March 1, 1995, or any Eligible Employee who fails to elect to defer
Compensation when first eligible, and any Eligible Employee who has terminated a
prior Compensation deferral election may elect to defer Compensation, by filing
an election, on a form provided by the Committee, on or before December 1. Such
election will be effective for Salary earned during the pay period beginning on
or after the following January 1 and the Bonus paid with respect to services
performed in the Plan Year beginning on the following January 1.
     (b) General Rule. The amount of Compensation which an Eligible Employee may
elect to defer is as follows:
     (1) Any percentage or dollar amount of Salary up to 90%; and/or
     (2) Any percentage or dollar amount of Bonus up to 100%;
provided, however, that no election shall be effective to reduce the
Compensation paid to an employee for a calendar year to an amount which is less
than the sum of: (i) the amount that the Company is required to

8



--------------------------------------------------------------------------------



 



withhold from such employee’s Compensation for such calendar year for purposes
of federal, state and local (if any) income and employment tax (including FICA
withholding), and (ii) the amount that the Company is required to withhold from
such employee’s Compensation for such calendar year for contributions to any
employee benefit plan (other than the Plan).
     (c) Minimum Deferrals. For each year during which an Eligible Employee is a
Participant, the minimum amount that may be elected under Section 3.1(b) is
$2,500.
     (d) Duration of Deferral Election. Any deferral election made under
paragraph (a) of this Section 3.1 shall remain in effect and be irrevocable,
notwithstanding any change in the Participant’s Salary or Bonus, until changed
or terminated in accordance with the terms of this paragraph (d); provided,
however, that such election shall terminate for any Plan Year for which the
Participant is not an Eligible Employee. Subject to the minimum deferral
requirement of Section 3.1(c) and the limitations of Section 3.1(b), a
Participant shall file a new election each year with the Committee by
December 31 (or such earlier deadline that the Committee may establish and
announce with respect to any year), for Compensation earned during the pay
period beginning after January 1 of the immediately following calendar year, and
may increase, decrease or terminate his or her Salary and/or Bonus deferral
election, in accordance with the terms of this Section 3.1.

9



--------------------------------------------------------------------------------



 



3.2 — Investment Elections.
     The Committee shall select, from time to time, one or more mutual funds,
indices, or contracts as the Funds for determining the amount of earnings (or
losses) to be credited to the Participant’s Account. The Committee shall notify
Participants of the Funds available from time to time. The Committee may, at any
time without notice, change the number, types and/or particular Funds available;
provided that the number and types of Funds offered shall not be materially
diminished following a Change of Control.
     In making the designation pursuant to this Section 3.2, the Participant may
specify (on a form and in a manner approved by the Committee) that all or any
whole percentage of his Account be deemed to be invested in one or more of the
Funds. Effective as of the end of any calendar month (or more frequently as may
be approved by the Committee), a Participant may change (on a form and in a
manner approved by the Committee) the designation made under this Section 3.2 by
filing an election, on a form provided by the Committee, prior to the applicable
deadline established by the Committee. If a Participant fails to elect a Fund
under this Section 3.2, he or she shall be deemed to have elected the Money
Market Fund (or such other Fund as may be selected by the Committee as the
“default” Fund and announced to Participants).
     Although the Participant may designate a Fund or Funds for the deemed
investment of his Account, neither the Committee nor the Company will have any
obligation to actually invest the amounts deferred under the Plan in any
particular investment. In the event that the Company invests any funds in any
commercial investment, fund or contract used as a Fund under the Plan, title to
and beneficial ownership of such invested funds shall at all times remain that
of the Company and no Participant, Beneficiary or any other person shall have
any interest whatsoever in such invested funds. Unless otherwise provided by the
Committee, a Participant shall not be permitted to make separate Fund elections
for his Deferral Account and for his Company Contribution Account.

10



--------------------------------------------------------------------------------



 



3.3 — Alternative Election Methods.
     Notwithstanding anything else contained herein to the contrary, the
Committee may require or permit Participant elections and/or consents under this
Plan to be made by means of such electronic media as the Committee may
prescribe. Reasonable efforts will be used to process electronic media consents
and elections made under this Plan. Notwithstanding the preceding sentence or
anything else in this Plan to the contrary, neither the Company, the Committee,
nor any other person guarantees that any consent or election will be so
processed and such persons have no obligation to ensure that the ability to make
elections is available at any particular time (for example, and without
limitation, electronic media may not be available to Participants from time to
time due to factors beyond such persons’ control). The Committee may adopt new
or alternative rules for electronic media consents and elections as it deems
appropriate in its sole and complete discretion (including, without limitation,
eliminating any electronic media system and re-implementing a requirement of
written forms, establishing the effective date and the notice date for any type
of consent or election and limiting the number of any particular elections that
may be made by a Participant during any specified period). In order to be
effective, each consent and/or election must be made on such other rules as the
Committee may prescribe.

11



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNTS
4.1 — Deferral Account.
     The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Each Participant’s Deferral Account shall be further
divided into separate subaccounts (“mutual fund subaccounts”), each of which
corresponds to a mutual fund or contract elected by the Participant pursuant to
Section 3.2. A Participant’s Deferral Account shall be credited as follows:
     (a) As of the first day of each month, the Committee shall credit the
mutual fund subaccounts of the Participant’s Deferral Account with an amount
equal to Salary deferred by the Participant during each pay period ending in
that month in accordance with the Participant’s election under Section 3.2; that
is, the portion of the Participant’s deferred Salary that the Participant has
elected to be deemed to be invested in a certain type of mutual fund shall be
credited to the mutual fund subaccount corresponding to that mutual fund;
     (b) As of the first day of the month in which the Bonus or partial Bonus
would have been paid, the Committee shall credit the mutual fund subaccounts of
the Participant’s Deferral Account with an amount equal to the portion of the
Bonus deferred by the Participant’s election under Section 3.2; that is, the
portion of the Participant’s deferred Bonus that the Participant has elected to
be deemed to be invested in a particular type of mutual fund shall be credited
to the mutual fund subaccount corresponding to that mutual fund; and
     (c) As of the last day of each month, each mutual fund subaccount of a
Participant’s Deferral Account shall be credited with earnings and debited with
losses in an amount equal to that determined by multiplying the balance credited
to such mutual fund subaccount as of the first day of the month (for this
purpose, the amounts credited pursuant to Sections 4.1(a) and (b) and transfers
between mutual fund

12



--------------------------------------------------------------------------------



 



subaccounts that month, and the amounts debited pursuant to any distributions
and/or transfers between mutual fund subaccounts that month, shall be deemed
credited or debited as of the first day of the month) by the Investment Return
for the corresponding Fund selected by the Committee pursuant to Section 3.2.
     (d) Notwithstanding anything to the contrary in this Section 4.1, if the
Committee permits Participants to change the Funds elected by Participants
pursuant to Section 3.2 more frequently than on a monthly basis, credits
pursuant to this Section 4.1 and pursuant to Section 4.2(b) shall also be
permitted to be made more frequently than effective as of the first or last day
of each month, in which case transfers between mutual fund subaccounts during
the month, amounts debited pursuant to any distributions and other debits and
credits shall also be permitted to be made more frequently than on a monthly
basis (and, for purposes of clarity and without limiting the generality of the
foregoing, credits and debits may be made as of the date the amount would have
otherwise been paid, is distributed from the Plan, or the date on which a
transfer occurs, as applicable).
4.2 — Company Contribution Account.
     The Committee shall establish and maintain a Company Contribution Account
for each Participant under the Plan. Each Participant’s Company Contribution
Account shall be further divided into separate mutual fund subaccounts
corresponding to the mutual fund or contract elected by the Participant pursuant
to Section 3.2. A Participant’s Company Contribution Account shall be credited
as follows:
     (a) As of the first day of each Plan Year following a bonus declaration, if
any, the Committee shall credit the mutual fund subaccounts of the Participant’s
Company Contribution Account with an amount equal to the Company Contribution
Amount, if any, applicable to that Participant; that is, the portion of the
Company Contribution Amount, if any, which the Participant elected to be deemed
to be invested in a certain type of mutual fund shall be credited to the
corresponding mutual fund subaccount. A Participant’s Company Contribution
Amount for any Plan Year shall be the lesser of (i) 50% of the

13



--------------------------------------------------------------------------------



 



Salary deferred by the Participant for the Plan Year, or (ii) the Participant’s
share of the pool of Company Contributions for that Plan Year. The pool of
Company Contributions for any Plan Year is an amount to be determined by the
Board. Such pool is allocated among Participants according to their proportional
Salary amounts (before reduction for contributions to the Plan) for the Plan
Year. If the amount of the pool allocated to any Participant exceeds 50% of the
Salary deferred by the Participant for the Plan Year, then the excess shall be
reallocated among the Plan Participants to whom the allocation did not exceed
50% of the Salary deferred for the Plan Year; such reallocation shall be
repeated (if necessary) until either the entire pool is allocated for the Plan
Year, or, until each Participant has been allocated 50% of the Salary deferred
by the Participant for the Plan Year. Any amount of the pool which is not
allocated after each Participant is allocated 50% of the salary deferred for the
Plan Year shall not be allocated;
     (b) As of the last day of each month, each mutual fund subaccount of a
Participant’s Company Contribution Account shall be credited with earnings or
losses in an amount equal to that determined by multiplying the balance credited
to such mutual fund subaccount as of the first day of the month (for this
purpose, the amounts credited pursuant to Sections 4.2(a) and (c) and transfers
between mutual fund subaccounts that month, and the amounts debited pursuant
Section 4.2(c) and any distributions and/or transfers between mutual fund
subaccounts that month, shall be deemed credited or debited as of the first day
of the month) by the Investment Return for the corresponding Fund selected by
the Committee pursuant to Section 3.2; and,
     (c) As of the first day of each month, forfeitures that occurred during the
preceding month shall be reallocated among the Plan Participants according to
their proportional Salary amounts (before reduction for contributions to the
Plan) for the Plan Year.

14



--------------------------------------------------------------------------------



 



     (d) From time-to-time in its sole discretion, the Board may provide that
additional Company Contribution Amounts be credited to some or all Participants,
according to the terms and conditions determined by the Board.

15



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
5.1 — Deferral Account.
     A Participant’s Deferral Account shall be 100% vested at all times.
5.2 — Company Contribution Account.
     (a) The portion of each Participant’s Company Contribution Account
attributable to the Company Contribution Amount and forfeitures allocated to the
Participant for any Plan Year shall become nonforfeitable at the rate of 25% for
each year of vesting service completed by the Participant. The year of vesting
service begins on January 1 of the year for which the Company Contribution
Amount was made, and a year of vesting service is completed only if the
Participant remains an employee of the Company through December 31 of a year.
The Company Contribution Accounts attributable to each years’ Company
Contribution Amount and forfeitures shall vest separately according to the
four-year schedule. The Committee shall determine the extent to which the
Investment Return is attributable to the Company Contribution Amount and
forfeitures allocated for any Plan Year.
     (b) When a Participant’s employment terminates (other than a termination of
employment due to a Disability or death, or upon or following the Participant’s
attainment of Early Retirement Age or Normal Retirement Age), the portion of his
or her Company Contribution Account which is not vested shall immediately be
forever forfeited, and the Company shall have no obligation to the Participant
(or Beneficiary) with respect to such forfeited amount. Such forfeited amounts
will be reallocated among Participants according to their proportional Salary
amounts (before reduction for contributions to the Plan) for the Plan Year, as
set forth in Section 4.2(c). Amounts attributable to forfeitures which are
reallocated to Participants shall become vested at the same rate as the Company
Contribution Amounts made for the year in which the forfeitures occurred.

16



--------------------------------------------------------------------------------



 



     (c) A Participant shall become fully vested in the amounts credited to his
or her Company Contribution Account: if (i) his or her employment terminates due
to his or her Disability or death, (ii) his or her employment terminates upon or
following the Participant’s attainment of Early Retirement Age or Normal
Retirement Age, or (iii) a Change of Control occurs.

17



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS
6.1 — Distribution of Deferred Compensation.
          (a) Initial Election Period. For purposes of this Section 6.1, a
Participant’s “Initial Election Period” shall mean the 30-day period following
the later of March 1, 1995 or the Eligible Employee’s date of hire. During such
Initial Election Period, the Participant may elect, on the form provided by the
Committee to defer Compensation under Section 3.1, to: (1) receive in-service
distributions, as described in Section 6.1(b), or (2) receive one of the
optional forms of payment described in Section 6.1(d).
          (b) In-Service Distributions. Pursuant to Section 6.1(a), a
Participant may elect to receive one or more in-service distributions from his
Account without a penalty. In-Service Distributions shall be paid after the
Eligible Employee has been a Plan Participant for at least three years as
elected by the Participant during his Initial Election Period.
     A Participant may elect to defer (such deferral period to be of one or more
years) or cancel any in-service distribution(s), provided that such election is
made at least one year prior to the beginning of the calendar year in which such
distribution(s) was scheduled to be made. In the event of a deferral, a
Participant may elect to defer or cancel the deferred in-service distribution(s)
in the same manner, provided that such election is made at least one year prior
to the beginning of the calendar year in which such deferred distribution(s)
were scheduled to be made, and provided further that no Participant may make
more than two deferral (and/or deferral of deferred) distribution elections
under this paragraph.
          (c) Termination of Employment. The amount credited to a Participant’s
Deferral Account and the vested portion of the amount credited to his or her
Company Contribution Account shall be paid to the Participant (or, in the case
of his or her death, Beneficiary) in the form of a cash lump sum

18



--------------------------------------------------------------------------------



 



payment as soon as administratively practical following his or her termination
of employment, except as described herein:
     (1) If a Participant terminates employment prior to his Early Retirement
Age, a Participant may request that his or her distribution be paid in three
substantially equal annual installments. The Committee shall, in its sole
discretion, determine whether such request shall be granted. In the event such
request is granted, the Participant’s Account will not be credited with any
gains or losses after the first installment has been paid;
     (2) If a Participant retires after Early or Normal Retirement Age, he will
receive the optional form of payment he elected during his Initial Election
Period, as described in Section 6.1(a), or the optional form of payment he
elected pursuant to Section 6.1(d).
     (d) Optional Forms of Payment. A Participant who terminates employment
after Early or Normal Retirement Age may elect one of the following optional
forms of payment provided that his or her election is filed with the Committee
at least one year prior to his or her Early or Normal Retirement Date:
     (1) A lump sum payment to be paid on or as soon as administratively
practical after the date designated by the Participant in his or her election,
or
     (2) Substantially equal annual installments over two to fifteen years, as
elected by the Participant, to begin on or as soon as administratively practical
after a date designated by the Participant in his or her election.
     (e) The unpaid portion of a Participant’s Accounts shall continue to be
credited monthly (or more frequently) with earnings pursuant to Section 4.1 of
the Plan until all amounts credited to his or her Accounts under the Plan have
been distributed. If installment payments are made under the Plan, the

19



--------------------------------------------------------------------------------



 



Committee shall adjust the amount of the installments as it deems appropriate to
take into account investment gains or losses which occur during the period of
installment payments are made. Such adjustments shall be made so that the total
payments to the Participant equal the Participant’s Accounts, adjusted for
investment gains and losses.
     (f) In the event of a Change of Control, the amounts credited to a
Participant’s Account shall, notwithstanding anything else contained herein to
the contrary, be paid to the Participant as soon as administratively practical
after the Change of Control; unless prior to the Change of Control (i) the Board
determines that there shall be no payout of the amounts credited to
Participants’ Accounts, (ii) the Board provides for the continuation of the Plan
following the Change of Control, and (iii) the successor to the Corporation (if
any) following the Change of Control agrees in writing to assume the Company’s
obligations under or in respect of the Plan.
6.2 — Inability to Locate Participant.
     In the event that the Committee is unable to locate a Participant or
Beneficiary within two years following the Participant’s Payment Eligibility
Date, the amount allocated to the Participant’s Deferral Account and Company
Contribution Account shall be forfeited. If, after such forfeiture, the
Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings, provided that Section 6.2 shall still
apply.
6.3 — Payment by Trust.
     The Company may cause the payment of benefits under the Plan to be made in
whole or in part by the Trustee of the Pacific Sunwear of California, Inc. Trust
Agreement for Executive Deferred Compensation Plan (the “Trust”). The Committee
shall direct the Trustee to pay the Participant’s or Beneficiary’s benefit at
the time and in the amount described in Section 6.1, 6.4 or Article VII to the

20



--------------------------------------------------------------------------------



 



extent of the amounts allocated to Participant. In the event the amounts
allocated to the Participant are not sufficient to provide the full amount of
benefit payable to the Participant, the Company shall pay for the remainder of
such benefit at the time set forth in Section 6.1.
6.4 — Penalty and Hardship Distributions.
     Notwithstanding anything in this Article VI, the Plan shall permit an
in-service distribution in either of the following events:
     (a) At any time, a Participant, at his sole discretion, may withdraw up to
100% of his vested Account balance subject to a 10% penalty of the amount
withdrawn. The 10% penalty shall be permanently and irrevocably forfeited. The
Company will pay the net amount as soon as administratively practical after it
receives the Participant’s withdrawal election. The forfeited amount shall be
the property of the Company.
     (b) A Participant may receive a hardship distribution, subject to the
approval of the Committee, if the Participant has a financial hardship. A
hardship exists if the Participant demonstrates to the satisfaction of the
Committee that he has suffered a severe financial hardship which is
unforeseeable, and that he does not have other assets sufficient to satisfy the
financial need created by the hardship. A hardship includes, but is not limited
to, a financial hardship as defined in the Corporation’s Employee Savings Plan.
The determination of whether a Participant has suffered a hardship shall be made
by the Committee in its sole discretion. A hardship distribution, if made, shall
be in an amount no greater than the amount needed to satisfy the hardship, as
determined by the Committee. The Company will pay the amount of the hardship
withdrawal as soon as administratively practical after it is approved by the
Committee.

21



--------------------------------------------------------------------------------



 



6.5 — Loans.
     There shall be no loans permitted under the Plan.
6.6 — Distributions on Disability.
     If a Participant becomes totally Disabled, such Participant’s eligibility
and participation in the Plan will continue uninterrupted. A Participant may,
during his period of total Disability, cease to make contributions to his
Deferral Account until he returns to work. In the event the Participant
terminates employment while totally Disabled, such Participant will receive a
lump sum distribution of his Account as soon as administratively practical
following such termination of employment; provided, however, that such
Participant may request a distribution pursuant to Section 6.1(c)(1).
6.7 — Liability for Payment .
     Each entity within the Company shall be solely liable for the payment of
deferred Compensation under the Plan (together with earnings) with respect to a
Participant to the extent that such deferred Compensation would have otherwise
been payable to the Participant by that entity.

22



--------------------------------------------------------------------------------



 



ARTICLE VII
DEATH BENEFITS
7.1 — Death Before Termination of Employment.
     If a Participant dies on or before December 31, 2008 and at any time before
he terminates employment and his death is not attributable to suicide committed
within two years of commencement of participation hereunder, there shall be
added to the Participant’s Account and paid in accordance with Section 7.3 an
amount equal to the lesser of: (i) twice the actual deferrals of Salary and/or
Bonus made by the Participant under Section 4.1 hereof (exclusive of any
earnings thereon), or (ii) $3,000,000 (three million dollars). For purposes of
clarity, this enhanced death benefit shall not apply as to any Participant whose
death occurs after December 31, 2008.
7.2 — Death After Termination of Employment.
     If a Participant dies at any time after termination of employment and
before his Account has been paid in full (either in a lump sum or installment
payments), his Beneficiary shall receive the balance of the Participant’s
Account as of the date of death in accordance with Section 7.3, and shall not be
entitled to the benefits described in Section 7.1.
7.3 — Payment of Death Benefits.
     The death benefit payable pursuant to Section 7.1 shall be paid in three
substantially equal annual installments, commencing as soon as administratively
practical. In addition, interest on the Account, to be paid with each
installment, shall be computed in the following manner:
     (a) Subject to Section 10.1, the Company may, in its discretion, segregate
a portion of its general assets equal to the Account balance and invest such
portion in one or more short term, fixed income investment(s) such as an
interest bearing bank account or a money market account, in which event

23



--------------------------------------------------------------------------------



 



the interest credited with respect to the account shall be equal to the actual
yield on the Company’s account.
     (b) If subsection (a) is not applicable, interest shall be credited at the
prime rate of interest as reported in the national financial press.
     The death benefit payable pursuant to Section 7.2 shall be paid to the
Participant’s Beneficiary according to the payment election made by the
Participant.
     Notwithstanding the foregoing, the Committee may, in its sole and absolute
discretion and at the request of the Beneficiary, accelerate any such payments.

24



--------------------------------------------------------------------------------



 



ARTICLE VIII
ARBITRATION
8.1 — Arbitration.
     (a) A Participant or, following the Participant’s death, a Beneficiary
(collectively referred to in this section as “Claimant”) may, if he desires,
submit any claim for payment under the Plan or any dispute regarding the
interpretation of the Plan to arbitration. This right to select arbitration
shall be solely that of the Claimant, and the Claimant may decide whether or not
to arbitrate in his discretion. The “right to select arbitration” does not
impose on the Claimant a requirement to submit a dispute for arbitration. The
Claimant may, in lieu of arbitration, bring an action in appropriate civil
court. The Claimant retains the right to select arbitration, even if a civil
action (including, without limitation, an action for declaratory relief) is
brought by the Company or any other fiduciary of the Plan prior to the
commencement of arbitration. If arbitration is selected by the Claimant after a
civil action concerning the Claimant’s dispute has been brought by a person
other than the Claimant, the Company, the trustee of any grantor trust that
holds assets for the purpose of making benefit payments under the Plan
(“Trustee”), and the Claimant shall take such actions as are necessary or
appropriate, including dismissal of the civil action, so that the arbitration
can be timely heard. Once arbitration is commenced, it may not be discontinued
without the unanimous consent of all parties to the arbitration. During the
lifetime of the Participant only he can use the arbitration procedure set forth
in this section.
     (b) Any claim for arbitration may be submitted as follows: if the Claimant
disagrees with an interpretation of the Plan by the Company or any fiduciary of
the Plan, or disagrees with the calculation of his benefit under the Plan, such
claim may be filed in writing with an arbitrator of the Claimant’s choice who is
selected by the method described in the next four sentences. The first step of
the selection shall consist of the Claimant submitting in writing a list of five
potential arbitrators to the Company and to the Trustee. Each of the five
arbitrators must be either (1) a member of the National Academy of Arbitrators

25



--------------------------------------------------------------------------------



 



located in the state of the Claimant’s principal residence or (2) a retired
California Superior Court or Appellate Court judge. Within one week after
receipt of the list, the Trustee and the Company shall jointly select one of the
five arbitrators as the arbitrator of the dispute in question. If the Trustee
and Company fail to select an arbitrator in a timely manner (including failure
to select an arbitrator by reason of disagreement between the Trustee and the
Company as to the arbitrator to be selected), the Claimant then shall designate
one of the five arbitrators as the arbitrator of the dispute in question.
     (c) The arbitration hearing shall be held within seven days (or as soon
thereafter as possible) after the selection of the arbitrator. No continuance of
said hearing shall be allowed without the mutual consent of the Claimant, the
Trustee, and the Company. Absence from or nonparticipation at the hearing by any
party shall not prevent the issuance of an award. Hearing procedures that will
expedite the hearing may be ordered at the arbitrator’s discretion, and the
arbitrator may close the hearing in his sole discretion when he decides he has
heard sufficient evidence to justify issuance of an award.
     (d) The arbitrator’s award shall be rendered as expeditiously as possible
and in no event later than one week after the close of the hearing. In the event
the arbitrator finds that the Claimant is entitled to the benefits he claimed,
the arbitrator shall order the Company and/or the Trustee to pay such benefits,
in the amounts and at such time as the arbitrator determines. The obligation of
the Trustee to pay such benefits shall not, however, exceed the assets of the
trust, and the Company shall be jointly and severally liable for any amount that
the Trustee is ordered to pay. The award of the arbitrator shall be final and
binding on the parties. The Company shall thereupon pay the Claimant immediately
the amount that the arbitrator orders to be paid in the manner described in the
award. The award may be enforced in any appropriate court as soon as possible
after its rendition. If any action is brought to confirm the award, no appeal
shall be taken by any party from any decision rendered in such action.

26



--------------------------------------------------------------------------------



 



     (e) If the arbitrator determines either that the Claimant is entitled to
the claimed benefits or that the claim by the Claimant was made in good faith,
the arbitrator shall direct the Company to pay to the Claimant, and Company
agrees to pay to the Claimant in accordance with such order, an amount equal to
the Claimant’s expenses in pursuing the claim, including attorneys’ fees.

27



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATION
9.1 — Committee.
     A committee shall be appointed by, and serve at the pleasure of, the Board
of Directors. The number of members comprising the Committee shall be determined
by the Board which may from time to time vary the number of members. A member of
the Committee may resign by delivering a written notice of resignation to the
Board. The Board may remove any member by delivering a certified copy of its
resolution of removal to such member. Vacancies in the membership of the
Committee shall be filled promptly by the Board.
9.2 — Committee Action.
     The Committee shall act at meetings by affirmative vote of a majority of
the members of the Committee. Any action permitted to be taken at a meeting may
be taken without a meeting if, prior to such action, a written consent to the
action is signed by all members of the Committee and such written consent is
filed with the minutes of the proceedings of the Committee. A member of the
Committee shall not vote or act upon any matter which relates solely to himself
or herself as a Participant. The Chairman or any other member or members of the
Committee designated by the Chairman may execute any certificate or other
written direction on behalf of the Committee.

28



--------------------------------------------------------------------------------



 



9.3 — Powers and Duties of the Committee.
     (a) The Committee, on behalf of the Participants and their Beneficiaries,
shall enforce the Plan in accordance with its terms, shall be charged with the
general administration of the Plan, and shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:
          (1) To select the funds or contracts to be the Funds in accordance
with Section 3.2 hereof;
          (2) To construe and interpret the terms and provisions of the Plan;
          (3) To compute and certify to the amount and kind of benefits payable
to Participants and their Beneficiaries;
          (4) To maintain all records that may be necessary for the
administration of the Plan;
          (5) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
          (6) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof; and
          (7) To appoint a plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe.

29



--------------------------------------------------------------------------------



 



9.4 — Construction and Interpretation.
     The Committee shall have full discretion to construe and interpret the
terms and provisions of the Plan, which interpretation or construction shall be
final and binding on all parties, including but not limited to the Company and
any Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.
9.5 — Information.
     To enable the Committee to perform its functions, the Company shall supply
full and timely information to the Committee on all matters relating to the
Compensation of all Participants, their death or other cause of termination, and
such other pertinent facts as the Committee may require.
9.6 — Compensation, Expenses and Indemnity.
     (a) The members of the Committee shall serve without compensation for their
services hereunder.
     (b) The Committee is authorized at the expense of the Company to employ
such legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.
     (c) To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Committee and each member thereof, the Board of
Directors and any delegate of the Committee who is an employee of the Company
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident to the Plan, other than
expenses and liabilities arising out of

30



--------------------------------------------------------------------------------



 



willful misconduct. This indemnity shall not preclude such further indemnities
as may be available under insurance purchased by the Company or provided by the
Company under any bylaw, agreement or otherwise, as such indemnities are
permitted under state law.
9.7 — Statements.
     Under procedures established by the Committee, a Participant shall receive
a statement with respect to such Participant’s Accounts on a regular basis, but
no less frequently than quarterly. In addition, the Committee may make Account
information available to Participants over the internet. However, neither the
Company, the Committee, nor any other person is required to provide such
information over the internet and such persons do not guarantee the accuracy of
any of such information provided over the internet.
9.8 — Disputes .
     (a) A person who believes that he or she is being denied a benefit to which
he or she is entitled under the Plan (hereinafter referred to as “Claimant”) may
file a written request for such benefit with the Committee, setting forth his or
her claim. The request must be addressed to the Committee at the Corporation’s
principal place of business.
     (b) Upon receipt of a claim, the Committee shall advise the Claimant that a
reply will be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period. The Committee may, however, extend the reply
period for an additional ninety (90) days for special circumstances.
     If the claim is denied in whole or in part, the Committee shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (1) the specific reason or reasons for such denial; (2) the
specific reference to pertinent provisions of the Plan on which such denial

31



--------------------------------------------------------------------------------



 



is based; (3) a description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation why such
material or such information is necessary; (4) appropriate information as to the
steps to be taken if the Claimant wishes to submit the claim for review; and
(5) the time limits for requesting a review under subsection (c).
     (c) Within sixty (60) days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Committee
review the determination. Such request must be addressed to the Committee, at
the Corporation’s principal place of business. The Claimant or his or her duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Committee.
     (d) Within sixty (60) days after the Committee’s receipt of a request for
review, after considering all materials presented by the Claimant, the Committee
will inform the Claimant in writing, in a manner calculated to be understood by
the Claimant, of its decision setting forth the specific reasons for the
decision and containing specific references to the pertinent provisions of the
Plan on which the decision is based. If special circumstances require that the
sixty (60) day time period be extended, the Committee will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.

32



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
10.1 — Unsecured General Creditor.
     Participants and their Beneficiaries, heirs, successors, and assigns shall
have no legal or equitable rights, claims, or interest in any specific property
or assets of the Company. No assets of the Company shall be held under any
trust, or held in any way as collateral security for the fulfilling of the
obligations of the Company under the Plan. Any and all of the Company’s assets
shall be, and remain, the general unpledged, unrestricted assets of the Company.
The obligation’s of each entity within the Company under the Plan shall be
merely that of an unfunded and unsecured promise of that entity to pay money in
the future, and the rights of the Participants and Beneficiaries shall be no
greater than those of unsecured general creditors. It is the intention of the
Company that the Plan be unfunded for purposes of the Internal Revenue Code and
for purposes of Title I of ERISA.
10.2 — Restriction Against Assignment.
     The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, Beneficiary or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or

33



--------------------------------------------------------------------------------



 



any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.
10.3 — Withholding.
     There shall be deducted from each payment made under the Plan or any other
compensation payable to the Participant (or Beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment or the Plan.
The Company shall have the right to reduce any payment (or compensation) by the
amount of cash sufficient to provide the amount of said taxes.
10.4 — Amendment, Modification, Suspension or Termination.
     The Corporation may amend, modify, suspend or terminate the Plan in whole
or in part, except that (a) no amendment, modification, suspension or
termination shall have any retroactive effect to reduce any amounts allocated to
a Participant’s Accounts, and (b) Section 8.1 may not be amended with respect to
any Participant or Beneficiary following the date the Participant or Beneficiary
makes a claim for benefits under the Plan. In the event that the Plan is
terminated, the amounts credited to a Participant’s Accounts (including any
previously unvested amounts) shall be distributed to the Participant or, in the
event of his or her death, his or her Beneficiary in a lump sum within thirty
(30) days following the date of termination.
10.5 — Governing Law.
     The Plan shall be construed, governed and administered in accordance with
applicable federal law and, to the extent not preempted by such federal law, the
laws of the State of California. If any provision of this instrument shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions hereof shall continue to be fully effective.

34



--------------------------------------------------------------------------------



 



10.6 — Receipt or Release.
     Any payment to a Participant or the Participant’s Beneficiary in accordance
with the provisions of the Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Committee, the Company and the Trustee.
The Committee may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.
10.7 — Payments on Behalf of Persons Under Incapacity.
     In the event that any amount becomes payable under the Plan to a person
who, in the sole judgement of the Committee, is considered by reason of physical
or mental condition to be unable to give a valid receipt therefore, the
Committee may direct that such payment be made to any person found by the
Committee, in its sole judgement, to have assumed the care of such person. Any
payment made pursuant to such determination shall constitute a full release and
discharge of the Committee and the Company.
10.8 — Headings, etc. Not Part of Agreement.
     Headings and subheadings in the Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.
     IN WITNESS WHEREOF, the Corporation has caused this document to be executed
by its duly authorized officer on this 30th day of May, 2001.

            PACIFIC SUNWEAR OF CALIFORNIA, INC.
      By:           Its:

           

35